DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Special Status
The present application is being examined under a special status granted under 37 CFR 1.102(c)(1) and MPEP 708.02 (II). 

Restriction/Election
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 235, 237, 238, 241, 243, 244, 247, 249–257, 259, 261, 263–269, 271, 274, 276, 279, 288–290; drawn to a method for performing a competitive assay.
Group II, Claims 236, 239, 240, 242, 245, 246, 248, 258, 260, 262, 270, 272, 273, 275, 277, 278, 280–287, 291; drawn to a device for performing a competitive assay

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “…providing a first plate and a second plate, each has a sample contact area that contacts a sample containing or being suspected of containing a analyte, wherein the first plate and second plate are movable relative to each other into different configurations, including an open and a closed configurations; providing, on one or both of the sample contact areas, a binding site wherein the binding site comprises immobilized capture agent that binds the target analyte; providing a competitive agent that competes with the target analyte for binding to the capture agents at the binding site,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Parker et al. (US 2004/0214310 A1; IDS entered 08 August 2019) in view of Chee et al. (US 6429027 B1; IDS entered 08 August 2019).
Parker et al. teach an apparatus that employs a standoff that is adjacent to a gasket and that may be attached to a first substrate or a second substrate (i.e. “first plate” or “second plate”). The standoff is larger in height than the gasket that holds an array solution. Parker et al. teach that the shape and design of the gasket is not important to the invention and, therefore, can be of any shape or individual units (see [0034]; figures 4B and 4C). The larger height of the standoff relative to the gasket helps during the alignment of the first substrate and the second substrate and prevents the spreading or spillage of the array solution when attempts are made to contact the first substrate to the second substrate (see abstract). Parker et al. also teach arrays (i.e. “sample contact areas”) on a first planar substrate (i.e. “first plate”) as recited above in which the arrays are biopolymers (i.e. “capture agent”) including polynucleotides (see [0019], [0027] and fig. 3) or peptides (see [0019]). Parker et al. also teach certain embodiments of their invention where the arrays are on the second planar substrate (i.e. “second plate”) (see [0033]).
While Parker et al. teach that their device is not array assay type dependent, provide methods for analogous binding interaction assays (see [005]), they do not teach “…providing competitive agent...”
Chee et al. teach a competitive assay using composite arrays in a “two-component array of arrays” fiber optic bundle apparatus comprising a first substrate and second substrate in which the individual arrays are formed on a second substrate. An embodiment of their invention is a two-color competitive hybridization assay that can be based on traditional sandwich assays (column 26, lines 12–14). Chee et al. teach that, for nucleotide assays, “…the probes are competing, this means that the conditions for binding need not be optimized. Under conditions where a mismatched probe would be stably bound, a matched probe can still displace it. Therefore, the competitive assay can provide better discrimination under those conditions. Because many assays are carried out in parallel, conditions cannot be optim[i]zed for every probe simultaneously. Therefore, a competitive assay system can be used to help compensate for non-optimal conditions for mismatch discrimination” (see column 26, line 22–31).
One would be motivated to modify Parker in order to provide a competitive agent in order to perform a competitive assay because for nucleotide assays, when performed as a competitive assay, there is no need to optimize conditions and because such assay format can provide better discrimination under non optimized conditions (see Chee et al. described above). 
There is an expectation of success for the modification of Parker et al. with Chee et al. as both Parker et al. and Chee et al. teach analogous devices comprising first and second substrates that are brought into contact with each other to confine an assay solution. Additionally the invention of Parker et al. is not assay type dependent as described above, therefore the competitive assay taught by Chee et al. can be used with the invention of Parker et al.
Accordingly, Groups I and II are not linked by the same or a corresponding special technical feature so as to form a single general inventive concept.
Unity of invention has to be considered in the first place only in relation to the independent claims in an international application and not the dependent claims (see 37 CFR 1.475 and MPEP 1850 (II)).

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
If Applicant elects the invention of Group I above, please further elect from each of the following species groups that apply to the claims of Group I.
The species are as follows: 
Target analyte (Please select one of i–v; the selected species will designate the elected species for examination):
protein, peptide (Claim 263)
DNA, RNA, nucleic acid (Claim 263)
small molecule (Claims 250, 252, 263)
cell (Claim 263)
Nanoparticle (Claim 263)
Sample (Claims 265–268; please select one from i–iv, and then further elect from the indicated sub-species from that group; the selected species/sub-species will designate the elected species for examination):
Biological liquid (Claims 235, 265) (If Applicant elects group i, please further select only one from (1)–(23)):
amniotic fluid
aqueous humour, vitreous humour
blood (e.g., whole blood, fractionated blood, plasma or serum)
breast milk
cerebrospinal fluid (CSF)
cerumen (earwax)
chyle, chime
endolymph, perilymph
feces
breath, exhaled breath condensates
gastric acid, gastric juice
lymph, mucus (including nasal drainage and phlegm)
pericardial fluid, peritoneal fluid, pleural fluid
pus
rheum, tears
saliva
sebum
semen
sputum
sweat
synovial fluid
vomit
urine
Environmental sample (Claims 266 and 267) (If Applicant elects group ii, please further select one from (1)–(20)):
river
lake, pond
ocean
glaciers, icebergs
rain, snow
sewage
reservoirs
tap water, drinking water
soil
compost
sand
rocks
concrete
wood
brick
air
underwater heat vents
industrial exhaust
vehicular exhaust
a specific combination thereof
Foodstuff (claim 268)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature. When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  

Although the Target analyte share a common feature of each being a detectable targeted analytes present in samples, the common structure is not a significant structural element because it represents only a small portion of the structure and does not constitute a structurally distinctive portion in view of Parker et al. (US 2004/0214310 A1) who teach biopolymer arrays (i.e. arrays for the detection of target analytes that are peptide, polynucleotides, DNA, RNA) (see [0019]). Further, the compounds of these groups do not belong to a recognized class of chemical compounds. Each of the species of biological molecule is its own class of biological molecule, differentially characterized and structurally distinguishable.
Although the Sample share a common feature of each being samples from which a target analyte can be detected/obtained from for detection, the common structure is not a significant element as it does not make a contribution over the prior art in view of Parker et al. See for example, as cited above, Parker et al. is teaching samples that comprise trial (i.e. clinical) samples and samples containing biopolymers typically found in biological systems, for example DNA, RNA, and peptide (see [0019] and [0027]). Further, the compounds of these groups do not belong to a recognized class of chemical compounds. Each of the species is its own class of sample source, differentially characterized and structurally distinguishable. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 235–248, 256-262, 264, and 269–291 appear to be generic.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Notice of Possible Rejoinder
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached 0900–1600 hrs Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        May 4, 2022